Citation Nr: 1715594	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury, to include arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in part, service connection for a left ankle injury with arthritis. 

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Cleveland, Ohio.  A transcript of the hearing is associated with the claims file.  

The Board remanded the claim for further development in April 2011.  In October 2014, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated the Board's decision and remanded the matter back to the Board for further adjudication pursuant to a Joint Motion for Remand.  In February 2016 and June 2016, the Board remanded the case to the RO for further development, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for a left foot disability was raised by the record in a March 2016 VA examination and referred back to the Agency of Original Jurisdiction (AOJ) for adjudication.  It appears the AOJ is acting on the claim.  See December 2016 VA Form 21-0961 (Rating Decision/Administrative Decision/Formal Finding).  Therefore, the Board will not refer the claim back at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to have a current left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in March 2016 and December 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The record contains the Veteran's June 1992 Social Security Disability Determination and Transmittal form.  VA has a duty to obtain Social Security Administration (SSA) records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits").  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing Federal Rule of Evidence 401, defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In this case, there is no indication that any Social Security records would be relevant to the claims now on appeal, nor has the Veteran alleged that the Social Security records are relevant.  That is, there is no evidence that these records would relate to or provide a basis for establishing service connection for his left ankle disability.  As such, Social Security records would not avail the Veteran and remanding the case to obtain these records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim." See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is considered a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that he twisted his left ankle during service.  

Service treatment records reflect that the Veteran was taken to the Lake County Memorial Hospital Emergency Room by ambulance in October 1965, after turning his left ankle while playing football.  Swelling was noted in the ankle.  However, x-rays were negative.  The Veteran was given pain medication and an ace bandage and sent home.  His service treatment records contain no further mention of his left ankle.  On the Veteran's May 1968 separation examination, he reported that he did not have and had never had any history of broken bones, lameness; bone, joint, or other deformity; arthritis or rheumatism; or foot trouble.  Likewise, the physical examination of the lower extremities and feet was normal. 

VA treatment records from 2001 reflect that the Veteran has been diagnosed as having arthritis involving multiple joints with no particular complaints or treatment pertaining to the left ankle reflected in those records. 

The Veteran testified at his June 2010 Travel Board hearing that he had had a second injury to his left ankle in 1971 or 1972 after service, when he felt a sudden sharp pain upon getting out of his car.  He related that he sought treatment at that time, but there are no records available from the physician that reflect this treatment.  The Veteran has not provided any further information about his medical care, although the case was remanded to give the Veteran the opportunity to do so.  

The Veteran was afforded a VA examination in March 2016.  The examiner noted that the Veteran did not have a current diagnosis associated with his claimed left ankle condition and that when questioned, the Veteran stated his injury in-service was to his foot, not his ankle.  

The examiner noted the Veteran's in-service treatment records, including the October 1965 negative left ankle and foot x-ray, the October 1965 service treatment record noting slight swelling in the left lateral ankle, and the May 1968 separation examination reflecting normal lower extremity and negative response from Veteran regarding orthopedic issues.  Post service, the examiner noted that the Veteran's medical records were silent until February 2010, when the Veteran complained of left ankle pain.  The Veteran was diagnosed with acute polyinflammatory arthritis in February 2012, but the examiner noted that there was no specific mention of post-traumatic arthritis of the ankle.  The examiner took note of the Veteran's more recent medical treatment records, including a July 2014 diagnosis of left heel spur, plantar fasciitis, and heel arthralgia.  The examiner noted that upon palpation, the Veteran had tenderness over the sole of the heel and along the fifth metatarsal region, and that the clinical exam was consistent with the Veteran's diagnoses of peripheral neuropathy and plantar fasciitis/heel spurs.

The examiner opined that the Veteran's left ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury or proximately due to an in-service injury.  Post-service treatment records were silent regarding a left ankle condition until 2010, more than 44 years after separation from service, and only then diagnosed as left ankle pain, which the examiner opined, is not a recognized diagnosis for disability.  Post-service treatment records are silent regarding a diagnosis of arthritis within one year of separation from service.  The examiner further noted that available treatment records regarding diagnosed arthritis indicate multi-joint involvement of an inflammatory nature, which is not consistent with post-traumatic arthritis, and that the Veteran actually reports his condition as a left foot condition, rather than a left ankle condition.  

The Veteran was afforded a second VA examination in November 2016.  The examiner noted that the Veteran did not have a current diagnosis associated with his claimed left ankle arthritis.   The examiner considered the Veteran's medical history as stated above, as well as a November 2016 x-ray that found no evidence of acute bony left ankle abnormality or degenerative changes, but with evidence of plantar calcaneal spur, as well as well-corticated calcifications adjacent to the medial malleolus and the dorsal distal talus, which could be the sequela of remote injury or represent accessory ossification centers.  The examiner noted that upon palpation, the Veteran had diffuse pain of the left ankle over the heel and metatarsal area, but no evidence of crepitus or ankylosis, and that the clinical exam was consistent with the Veteran's diagnoses of peripheral neuropathy and plantar fasciitis/heel spurs. 

The November 2016 examiner opined that the Veteran's claimed left ankle arthritis was less likely than not (less than 50 percent probability) related to service, citing to the silence of treatment records for the left ankle, that the post-service treatment records did not diagnose arthritis within one year of separation, and the Veteran's arthritis being inflammatory in nature, with multi-joint involvement.  The examiner also considered that the November 2016 left ankle x-ray was negative for arthritis.  

The Board finds the examiners' opinions persuasive.  The examiners note that the Veteran does not have a current diagnosis for his left ankle condition or of arthritis of the left ankle.  As the Veteran does not have a current diagnosis for his left ankle condition, the Board finds that the first element of service connection has not been met and service connection is not warranted on a direct basis.  

Although the Veteran has been diagnosed with osteoarthritis and acute polyinflammatory arthritis, the Veteran does not have a current diagnosis of arthritis in the left ankle, as reflected by his x-rays.  Therefore, the Board finds that service connection for left ankle arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for residuals of a left ankle injury, to include arthritis of the left ankle, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


